936 F.2d 584
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Carlos BENCOMO-TREVIZO, Defendant-Appellant.
No. 90-2136.
United States Court of Appeals, Tenth Circuit.
June 24, 1991.

Before McKAY and SETH, Circuit Judges, and BROWN,1 District Judge.
ORDER AND JUDGMENT2
McKAY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
The court has reviewed the briefs and record filed in this case and finds no reversible error.


3
AFFIRMED.



1
 Honorable Wesley E. Brown, United States Senior District Judge for the District of Kansas, sitting by designation


2
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3